

114 SRES 453 ATS: Designating April 30, 2016, as “Día de los Niños: Celebrating Young Americans”.
U.S. Senate
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 453IN THE SENATE OF THE UNITED STATESApril 28, 2016Mr. Menendez (for himself, Mr. Bennet, Mr. Crapo, Mrs. Feinstein, Mrs. Murray, Mr. Nelson, Mr. Reed, Mr. Reid, Mr. Schumer, Mrs. Boxer, and Mr. Hatch) submitted the following resolution; which was considered and agreed toRESOLUTIONDesignating April 30, 2016, as Día de los Niños: Celebrating Young Americans.
	
 Whereas each year, people in many countries throughout the world, and especially in the Western Hemisphere, celebrate Día de los Niños, or Day of the Children, on April 30th in recognition and celebration of the future of their country—their children;
 Whereas children represent the hopes and dreams of the people of the United States, and the well-being of children remains one of the top priorities of the United States;
 Whereas the people of the United States must nurture and invest in children to preserve and enhance economic prosperity, democracy, and the spirit of the United States;
 Whereas in 2014, the Census Bureau estimated that approximately 17,900,000 of the nearly 55,400,000 individuals of Hispanic descent living in the United States are children under 18 years of age, representing 1/3 of the total Hispanic population residing in the United States and roughly 1/4 of the total population of children in the United States;
 Whereas Hispanic Americans, the youngest and largest racial or ethnic minority group in the United States, celebrate the tradition of honoring their children on Día de los Niños and wish to share this custom with all people of the United States;
 Whereas as the United States becomes more culturally and ethnically diverse, the people of the United States must strive to create opportunities that provide dignity and upward mobility for all children;
 Whereas the primary teachers of family values, morality, and culture are parents and family members, and children are responsible for passing on family values, morality, and culture to future generations;
 Whereas the importance of literacy and education is most often communicated to children through family members;
 Whereas the latest data from the National Assessment of Educational Progress (referred to in this preamble as NAEP) indicates that Latino students continue to score lower than the national average on reading assessments conducted at the elementary school, middle school, and high school levels—an achievement gap that has persisted for decades;
 Whereas the most recent data by NAEP demonstrates that 81 percent of Latino fourth graders in public schools are not proficient in reading;
 Whereas Latino authors and Latino protagonists remain underrepresented in literature for children, and less than 3 percent of books for children are written by Latino authors, illustrated by Latino book creators, or feature significant Latino cultural content, even though 1/4 of all public school children are Latino;
 Whereas research has shown that culturally relevant literature can increase student engagement and reading comprehension, yet some Latino students may go their entire educational experience without seeing themselves portrayed positively in the books that they read and the stories that they hear;
 Whereas increasing the number and proportion of multicultural authors in literature for children elevates the voices of the growing diverse communities in the United States and can serve as an effective strategy for closing the reading proficiency achievement gap;
 Whereas addressing the widening disparities that still exist among children is of paramount importance to the economic prosperity of the United States;
 Whereas the designation of a day to honor the children of the United States will help affirm the significance of family, education, and community among the people of the United States;
 Whereas the designation of a day of special recognition for the children of the United States will provide an opportunity for children to reflect on their futures, articulate their aspirations, and find comfort and security in the support of their family members and communities;
 Whereas families should be encouraged to engage in family and community activities that include extended and elderly family members and encourage children to explore and develop confidence;
 Whereas the National Latino Children's Institute, serving as a voice for children, has worked with cities throughout the United States to declare April 30, 2016, as Día de los Niños: Celebrating Young Americans, a day to bring together Latinos and communities across the United States to celebrate and uplift children; and
 Whereas the people of the United States should be encouraged to celebrate the gifts of children to society and invest in future generations: Now, therefore, be it
	
 That the Senate— (1)designates April 30, 2016, as Día de los Niños: Celebrating Young Americans; and
 (2)calls on the people of the United States to join with all children, families, organizations, communities, churches, cities, and States across the United States to observe the day with appropriate ceremonies, including activities that—
 (A)center around children and are free or minimal in cost so as to encourage and facilitate the participation of all people;
 (B)are positive, uplifting, and help children express their hopes and dreams;
 (C)provide opportunities for children of all backgrounds to learn about each other's cultures and share ideas;
 (D)include all family members, especially extended and elderly family members, so as to promote greater communication among the generations within families, which will enable children to appreciate and benefit from the experiences and wisdom of elderly family members;
 (E)provide opportunities for families within a community to build relationships; and (F)provide children with the support they need to develop skills and confidence and to find the inner strength, will, and fire of the human spirit to make their dreams come true.